Citation Nr: 0711715	
Decision Date: 04/20/07    Archive Date: 05/01/07

DOCKET NO.  04-28 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a skin disorder.

2.  Entitlement to service connection for a right knee 
disability.

3.  Entitlement to service connection for a left knee 
disability.

4.  Entitlement to service connection for a right ankle 
disability. 

5.  Entitlement to service connection for a left ankle 
disability.

6.  Entitlement to service connection for rhinitis.

7.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1973 to June 
1992.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The appellant was scheduled to attend a Board hearing in 
Washington, DC, before a Veterans Law Judge on February 14, 
2007, but failed to appear.  The veteran filed a motion for a 
new hearing on February 15, 2007, which stated that the 
veteran could not attend the originally scheduled hearing due 
to his inability to take time off from work, but did not 
state why a request for a new hearing date could not have 
been submitted in a timely fashion.  This motion was denied 
by the presiding Veterans Law Judge.  Accordingly, this 
matter is ready for consideration by the Board.  38 C.F.R. § 
20.704(d) (2006). 

The issues of entitlement to service connection for a skin 
disorder and entitlement to service connection for rhinitis 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran did not incur a right or left knee disability 
in service. 

2.  The veteran did not incur a right or left ankle 
disability in service.  

3.  The veteran did not incur hypertension in service or 
within one year following his discharge from service.


CONCLUSIONS OF LAW

1.  Service connection for a right knee disability condition 
is not established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2006).

2.  Service connection for a left knee disability condition 
is not established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2006).

3.  Service connection for a left ankle disability condition 
is not established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2006).

4.  Service connection for a right ankle disability condition 
is not established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2006).

5.  Service connection for hypertension is not established.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

With respect to the veteran's claim of entitlement to service 
connection for rhinitis, assessment of VA's application of 
the VCAA, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006), and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), is not necessary given the favorable outcome of 
this claim. 

Before assessing the merits of the appeal, VA's duties under 
the VCAA, 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are 
examined.

VA has a duty to indicate which portion of information should 
be provided by the claimant, and which portion VA will try to 
obtain on the claimant's behalf, which was accomplished in 
this case via a letter dated in April 2003.

During the pendency of this appeal, the Court of Appeals for 
Veterans Claims (the Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a claim of service connection, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  In this case, the veteran did not receive notice 
concerning the degree of disability and effective dates.

No prejudice results, however, in proceeding with the 
issuance of a final decision. See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby). Particularly, the veteran has 
been afforded the appropriate information in order to advance 
any contentions regarding his claims of service connection.  
In terms of any notification regarding downstream elements, 
because of the denial of the issues below, any such 
downstream elements are rendered moot; thus, the veteran is 
not prejudiced by the Board's consideration of the pending 
issues.

It is further noted that in order to be consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1). See Pelegrini, 18 Vet. App. 
at 121.  In this case, this has been fulfilled by the April 
2003 letter, which advised the veteran to provide the RO with 
any evidence that might support his claims.

The VCAA also requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, which includes 
providing a medical examination when necessary to decide the 
claim.  38 C.F.R. § 3.159(c) (2006).  The RO has obtained all 
of the veteran's available service medical records and VA 
medical records.  The veteran has not requested VA's 
assistance in obtaining any privately held records.  The 
veteran has not indicated the presence of any outstanding 
relevant records and has not requested VA's assistance in 
obtaining any other evidence.  The veteran has not been 
provided a medical examination and opinion in furtherance of 
substantiating his claims.  As discussed below in greater 
detail, a medical examination is not warranted for the 
veteran's claims not granted or remanded herein because there 
is no indication that his claimed disorders are attributable 
to service.

Given the preceding, VA satisfied its duties to the veteran 
given the circumstances of this case.

Laws and Regulations

Service connection is granted for disability resulting from 
disease or injury incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection is not granted for disease incurred or 
injury sustained in service, but for disability resulting 
from disease or injury in service.  Brammer v. Derwinski, 3 
Vet. App. 223 (1992).

Where a veteran served continuously for 90 days or more  
during a period of war or during peacetime service after  
December 31, 1946, service connection may also be allowed on  
a presumptive basis for certain disabilities, including 
hypertension and arthritis, if the  disability becomes 
manifest to a compensable degree within one year after the 
veteran's separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West. 2002); 38 C.F.R. §§ 3.307, 3.309 
(2006).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107(b).  
Under that provision, VA shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 

Analysis

Right and Left Knees

A June 1978 service medical record notes complaints of pain 
in both legs in the anterior aspect and shins for 
approximately 2 and a half years.  The veteran reported that 
the pain was not associated with exercise and that it may 
even occur at night while sleeping.  The veteran's knees were 
examined and were found to be normal.  

A post-service report of medical examination dated in August 
1994 indicates that the veteran's musculoskeletal system was 
normal at the time.  No defects of the knees were noted on 
this report.

Service connection for disabilities of the right and left 
knees is not established.  Although the veteran once 
complained of leg pain in service, the competent in-service 
medical evidence indicated that the veteran's knees were 
without defect.  Moreover, the post service medical evidence 
reveals normal knees.  Accordingly, because the veteran does 
not currently have disability of the right and left knees, 
service connection must be denied.  


Right and Left Ankles

An April 1981 service medical record contains a notation of a 
complaint of a sprained left ankle.  After examination the 
impression was of a bad sprain.  There are no other notations 
of left ankle problems appearing in the service medical 
records.

A July 1991 service medical record contains a remark of 
injury to the right ankle.  At the time, the veteran stated 
that he twisted his right ankle while running.  Examination 
revealed a stable right ankle, without edema, that had full 
range of motion, no crepitation and was vascularly intact.  
The impression was of a first degree ankle sprain.  There are 
no other notations of right ankle problems appearing in the 
service medical records.

A post-service report of medical examination dated in August 
1994 indicates that the veteran's musculoskeletal system was 
normal at the time.  No defects of the ankles were noted on 
this report.  

Service connection for disabilities of the right and left 
ankles is not established.  Although the veteran's service 
medical records indicate that the veteran incurred sprains to 
each of his ankles, the competent in-service medical evidence 
indicates that the veteran's ankles were without defect after 
his discharge.  The post-service medical evidence does not 
indicate that the veteran's ankles are defective in any way.  
Accordingly, because the veteran does not currently have 
disability of the right and left ankles, service connection 
must be denied.  

Hypertension

The veteran's service medical records are silent with respect 
to complaints or treatment of hypertension.  All reports of 
medical examinations contained in his service medical records 
indicate a normal vascular system.  The aforementioned August 
1994 post-service examination fails to reveal hypertension. 

VA medical center records reveal a diagnosis of hypertension 
in January 2004.  VA medical records following this notation 
show continued treatment of hypertension but contain no 
discussion regarding the etiology thereof.  

Although the veteran is currently diagnosed as having 
hypertension, service connection is not established.  The 
earliest indication of hypertension appears in a VA medical 
center record dated in January 2004.  Treatment records from 
VA continue a diagnosis of hypertension.  There is, however, 
no discussion appearing anywhere in the record regarding the 
etiology of the veteran's hypertension and there are no 
notations of complaints or treatment of hypertension in the 
veteran's service medical records.  The August 1994 
examination revealed a normal vascular system and contains no 
mention of hypertension.  Accordingly, because the first 
evidence of  hypertension appears well over one year 
following the veteran's discharge from service and none of 
the evidence indicates in-service incurrence of hypertension 
or otherwise links the veteran's hypertension to service, the 
preponderance of the  evidence is against the claim and it 
must be denied.



ORDER

Entitlement to service connection for a right knee disability 
is denied.

Entitlement to service connection for a left knee disability 
n is denied.

Entitlement to service connection for a right ankle 
disability is denied. 

Entitlement to service connection for a left ankle disability 
is denied.

Entitlement to service connection for hypertension is denied.  




REMAND

Skin Disorder

The veteran's entrance examination report dated in November 
1973 indicated normal skin at that time.  The first mention 
of a rash appears in a December 1974 service medical record 
notation, which revealed a complaint of an allergic type rash 
on the trunk.  The veteran was treated with Benadryl.  

An August 1978 service medical record contains a notation 
regarding a complaint of a rash on the left wrist and on the 
right wrist, which developed after the veteran purchased a 
new watch.  These symptoms were confirmed by examination and 
the veteran was treated with hydrocortisone.  

An April 1990 service medical record notation reveals a 
complaint of rash on the back of the veteran's neck for about 
two weeks.  This note indicated prior treatment with Benadryl 
and hydrocortisone cream.  Physical examination revealed a 
fine pruritic rash on both sides of the neck.  The impression 
was of possible atopic eczema and the treatment regiment was 
continued. 

An April 1990 service medical record reveals a complaint of 
rash on the neck for about two weeks.  Examination revealed a 
confluent pigmented hyper-keratitic area of the anterior 
lateral aspect of both sides of the neck.  The impression was 
hyperkeratosis.   

A June 1990 report of medical examination indicated that the 
veteran had normal skin at that time.  The veteran stated 
that he was in good health at this time and no defects were 
noted.  

An October 1991 service medical record contains a notation of 
complaint of a rash on the hands and right ankle for about 
one and a half months.  The examiner noted that the rash 
appeared fungal in appearance and treated it with Lotrimin.  

A post-service report of medical examination dated in August 
1994 indicates that the veteran's skin was normal at the 
time.  No rashes or defects thereof were noted on this 
report.  

In April 2002 the veteran was seen at the VA medical center 
for evaluation of a skin lesion on his right arm.  At this 
time the veteran stated that the lesion had been present for 
several years and had gradually increased in size.  
Examination revealed a 1.5 cm. brown raised keratotic lesion 
of the right upper extremity with a slightly irregular 
border.  The impression was right upper extremity keratotic 
lesion.  There are no other medical records with respect to a 
skin disorder.

Rhinitis

Of record is the veteran's induction examination dated in 
November 1973.  Examination at the time indicated that the 
veteran had normal sinuses.  The veteran reported in his 
medical history that he had hay fever.  

A March 1974 service medical record treatment note notes a 
complaint of cold for about three weeks.  Rhinitis was 
diagnosed at that time. 

A March 1975 treatment not reveals a history of hay fever.  
The rhinal tissues were red and without edema.  The ears were 
within normal limits.  The impression was rhinitis.  

A post-service report of medical examination dated in August 
1994 indicates that the veteran's nose and sinuses were 
normal at the time.  No defects of the nose or sinuses were 
noted on this report.  

An April 2005 VA medical center record contains a notation 
regarding a complaint of sinus congestion.  Examination 
thereof revealed slightly edematous nasal membranes and no 
post nasal drip and resulted in a diagnosis of allergic 
rhinitis in the spring and summer.  VA medical center records 
following this notation reveal continued treatment for 
allergic rhinitis.

Based on the preceding, the Board finds that a VA examination 
addressing the etiologies of the veteran's skin condition and 
rhinitis is warranted.  38 C.F.R. § 3.159(c)(4).  The 
examiner should consider all documented incidents of skin 
disorders and rhinitis, and provide a complete rationale for 
any conclusion. 

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for VA 
dermatologic examination.  The RO should 
forward the veteran's claims file to the 
VA examiner for review in conjunction with 
the examination.  The examiner should 
clarify the diagnosis of any current skin 
disorder in light of the veteran's 
documented medical history.  Also, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that any current skin disorder is 
attributable to service, giving specific 
attention to the veteran's service medical 
records.  All opinions and conclusions 
expressed must be supported by a complete 
rationale in a report.

2.  The veteran should be scheduled for VA 
examination.  The RO should forward the 
veteran's claims file to the VA examiner 
for review in conjunction with the 
examination.  The examiner should clarify 
any diagnosis of rhinitis in light of the 
veteran's documented medical history.  
Also, the examiner should provide an 
opinion as to whether it is at least as 
likely as not that rhinitis is 
attributable to service, giving specific 
attention to the veteran's service medical 
records.  All opinions and conclusions 
expressed must be supported by a complete 
rationale in a report.

3.  Then, the RO should readjudicate the 
veteran's claims of entitlement to service 
connection for a skin disorder and 
entitlement to service connection for 
rhinitis.  If the determination of these 
claims remains unfavorable to the veteran, 
the RO must issue a supplemental statement 
of the case and provide him a reasonable 
period of time in which to respond before 
this case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


